                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6
                                                7                    IN THE UNITED STATES DISTRICT COURT

                                                8                        EASTERN DISTRICT OF CALIFORNIA

                                                9
                                                  SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                               10 SERVICES, INC., a California corporation,
                                                                                                STIPULATION FOR EXTENDING
                                               11                 Plaintiff,                    TIME FOR DEFENDANTS TO
                                                                                                RESPOND TO FIRST AMENDED
                                               12 v.                                            COMPLAINT AND ORDER

                                               13 JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                                  CARPOFF, husband and wife; LAUREN             Response Deadline: Various Dates
                 Reno, Nevada 89501




                                               14 CARPOFF, an individual; ROBERT V.             New Response Deadline: September 13,
                    LAW OFFICES

                     775-785-5440




                                                  AMATO, an individual; PRISCILLA               2021
                          L.L.P.




                                               15 AMATO, an individual; ROBERT
                                                  KARMANN, an individual; RONALD J.
                                               16 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               17 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               18 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               19 JANO, an individual; STEVE WILDE, an
                                                  individual; RYAN GUIDRY, an individual;
                                               20 CARRIE CARPOFF-BODEN, an individual;
                                                  PATRICK MOORE, an individual; HALO
                                               21 MANAGEMENT SERVICES LLC, a
                                                  Nevada limited liability company;
                                               22 ALVAREZ & MARSAL VALUATION
                                                  SERVICES, LLC, a Delaware limited
                                               23 liability company; BARRY HACKER, an
                                                  individual; MARSHALL & STEVENS, INC.,
                                               24 a Delaware corporation; COHNREZNICK
                                                  CAPITAL MARKETS SECURITIES, LLC, a
                                               25 Maryland limited liability company;
                                                  FALLBROOK CAPITAL SECURITIES
                                               26 CORPORATION, a Florida corporation;
                                                  SCOTT WENTZ, an individual; RAINA
                                               27 YEE, an individual; VISTRA
                                                  INTERNATIONAL EXPANSION (USA)
                                               28 INC., fka RADIUS GGE (USA), INC., fka
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1 HIGH STREET PARTNERS INC., a
                                         Maryland corporation; RADIUS GGE (USA),
                                       2 INC., fka HIGH STREET PARTNERS INC.,
                                         a Maryland corporation; MONTAGE
                                       3 SERVICES, INC., a California corporation;
                                         HERITAGE BANK OF COMMERCE, a
                                       4 California corporation; DIANA KERSHAW,
                                         an individual; CARSON TRAILER, INC., a
                                       5 California corporation; DAVID ENDRES, an
                                         individual; AHERN RENTALS INC., a
                                       6 Nevada corporation, AHERN AD, LLC, a
                                         Nevada limited liability company; EVAN
                                       7 AHERN, an individual; THE STRAUSS
                                         LAW FIRM, LLC, a South Carolina limited
                                       8 liability company; PETER STRAUSS, an
                                         individual; PANDA BEAR
                                       9 INTERNATIONAL, LTD., a Hong Kong
                                         corporation; PANDA SOLAR SOLUTIONS
                                      10 LLC, a Nevada limited liability corporation;
                                         DC SOLAR INTERNATIONAL, INC., a
                                      11 Nevis corporation; BAYSHORE SELECT
                                         INSURANCE, a Bahamian Corporation;
Snell & Wilmer




                                      12 CHAMPION SELECT INSURANCE, a
             50 West Liberty Street

             Reno, Nevada 89501




                                         Bahamian Corporation; JPLM DYNASTY
                 law offices




                                      13 TRUST, a Cook Island Trust; BILLIE JEAN
                   Suite 510
                    L.L.P.




                                         TRUST, a Cook Island Trust; SOUTHPAC
                                      14 INTERNATIONAL, INC., a Cook Islands
                                         Corporation,
                                      15
                                                                Defendants.
                                      16
                                      17
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      18
                                           Services, Inc. (“Solarmore”) and Defendants CohnReznick Capital Markets Securities,
                                      19
                                           LLC, Vistra International Expansion (USA) Inc., and Radius GGE (USA), Inc. (hereafter,
                                      20
                                           the “Defendants”) (collectively, the “Parties”), either for themselves or by and through their
                                      21
                                           respective counsel, that:
                                      22
                                                  Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      23
                                           The Defendants were personally served or waived service on various dates in January 2021;
                                      24
                                                  Defendants executed waivers of service for the First Amended Complaint, which
                                      25
                                           meant that their responses to Solarmore’s First Amended Complaint were not due until
                                      26
                                           March 22, 2021, at the earliest;
                                      27
                                      28
                                                                                         2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANTS TO RESPOND TO FIRST
                                                                                                    AMENDED COMPLAINT AND ORDER
                                       1          On April 12, 2021, Defendant Heritage Bank of Commerce filed a Motion to Dismiss
                                       2   the First Amended Complaint (the “Heritage Bank MTD”). See ECF Doc. No. 84;
                                       3          The hearing on the Heritage Bank MTD was scheduled for June 8, 2021;
                                       4          On June 2, 2021, the Court took the Heritage Bank MTD under submission. See
                                       5   ECF Doc. No. 114;
                                       6          In the interest of having Defendants’ various responsive pleadings or motions to
                                       7   dismiss due after a ruling on the Heritage Bank MTD, Solarmore and the Defendants
                                       8   stipulated to an extension of the deadline for Defendants to respond to the First Amended
                                       9   Complaint until July 12, 2021. Solarmore and the Defendants also sought to have any
                                      10   responsive pleadings or motions to dismiss due on the same date, and thus Solarmore’s
                                      11   various oppositions and replies also would be due on the same date. See ECF Doc. No.
Snell & Wilmer




                                      12   106;
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          To avoid additional motion practice on the First Amended Complaint while the
                   Suite 510
                    L.L.P.




                                      14   Heritage Bank MTD is under submission, Solarmore and the Defendants agreed, and hereby
                                      15   request, a further extension of the deadline for Defendants to respond to the First Amended
                                      16   Complaint from July 12, 2021 to September 13, 2021;
                                      17          The Parties have further agreed that Solarmore’s deadline to respond to any motion
                                      18   to dismiss be set at 60 days, as it previously was by the Parties’ prior stipulation and
                                      19   subsequent Order of this Court;
                                      20          Additionally, given the numerous legal issues and causes of action asserted against
                                      21   Defendants, Solarmore and Defendants have agreed to, and the Court has previously
                                      22   approved, a modest modification of the page limits for briefing on Defendants’ motions to
                                      23   dismiss as follows: twenty (20) pages for Defendants’ initial motions; twenty (20) pages
                                      24   for Solarmore’s oppositions, and ten (10) pages for Defendants’ replies; and
                                      25          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      26   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      27   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      28
                                                                                          3     STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                       1   Court’s calendar and the motions are deemed submitted on the papers. The Court has also
                                       2   previously approved this request.
                                       3          This is the fourth request for an extension.
                                       4          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                       5          1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                       6   Solarmore Management Services, Inc.’s First Amended Complaint shall be September 13,
                                       7   2021. Defendants’ motion briefs shall be limited to twenty (20) pages.
                                       8          2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       9   dismiss shall be November 12, 2021. Solarmore’s oppositions shall be limited to twenty
                                      10   (20) pages.
                                      11          3.     The deadline for Defendants to file replies shall be December 3, 2021.
Snell & Wilmer




                                      12   Defendants’ replies shall be limited to ten (10) pages.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                   Suite 510
                    L.L.P.




                                      14   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                      15   the hearing date is taken off the calendar and the motions are deemed submitted on the
                                      16   papers.
                                      17          IT IS SO STIPULATED.
                                      18    DATED: July 1, 2021                              SNELL & WILMER L.L.P.
                                      19
                                                                                             By: /s/Nathan G. Kanute
                                      20                                                     Nathan G. Kanute
                                                                                             50 W. Liberty Street, Suite 510
                                      21                                                     Reno, NV 89501
                                      22                                                     Attorneys for Plaintiff
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                         4       STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1   Dated: July 1, 2021            NELSON MULLINS RILEY &
                                                                          SCARBOROUGH LLP
                                       2
                                       3                                  By: /s/ Lauren A. Deeb
                                                                          Lauren A. Deeb
                                       4                                  Scott Sherman
                                                                          Pacific Gateway, Ste 900
                                       5                                  19191 So Vermont Ave
                                                                          Torrance CA 90502
                                       6
                                                                          Attorneys for CohnReznick Capital Market
                                       7                                  Securities, LLC
                                       8
                                           Dated: July 1, 2021            QUINN EMANUEL URQUHART &
                                       9                                  SULLIVAN, LLP
                                      10
                                                                          By: /s/ Terry L. Wit
                                      11                                  Terry L. Wit
                                                                          50 California St, 22nd Flr
Snell & Wilmer




                                      12                                  San Francisco CA 94111
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510




                                                                          Attorneys for Vistra International
                    L.L.P.




                                                                          Expansion (USA) Inc. and Radius GGE
                                      14                                  (USA), Inc.
                                      15
                                      16        IT IS SO ORDERED.
                                      17
                                      18   Dated: July 1, 2021      /s/ John A. Mendez
                                                                    THE HONORABLE JOHN A. MENDEZ
                                      19
                                                                    UNITED STATES DISTRICT COURT JUDGE
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                      5       STIPULATION FOR EXTENDING TIME FOR
                                                                                  DEFENDANTS TO RESPOND TO FIRST
                                                                                   AMENDED COMPLAINT AND ORDER
